DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of claims
Claims 19-22, 24-27, 29, 31-33, 35-39, 44-46, 48, 50-56, 58-63, 66-68 as amended and new claims 69-73 as filed on 5/16/2022 are pending.
Claims of the Group I that are drawn to an apparatus (originally filed claims 1-7, and presently pending claims 48, 50-56, 5863, 66-68, 70, 72) have been withdrawn from consideration as being directed to a non-elected invention, drawn to an apparatus (restriction requirement mailed on 8/25/2017; response filed on 10/19/2017; office action mailed on 7/16/2021).
Claims 19-22, 24-27, 29, 31-33, 35-39, 44-46 as amended and new claims 69, 71 and 73 as filed on 5/16/2022 are under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 26 and 35-39 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 recites only method steps but fails to point out what for the claimed method is practiced. Thus, claim is incomplete as claimed. It is suggested to insert in the parembole a phrase; for example: “for detecting and measuring analytes in whole blood” (see specification par. 0041); and/or the phrase as recited in the title of application. 
                                Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20-22, 24-27, 29, 32-33, 35-39, 44-46 as amended and new claims 69, 71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (IDS reference; Lab Chip, 2011, 11, pages 3361-3364) and US 5,902,489 (Yasuda et al).
The reference by Nam discloses a method for separation of plasma or platelet-rich plasma (PRP) from the blood cells in the whole blood sample under acoustic forces as intended to monitor plasma components and their function. 
In particular, the cited method comprises steps of:
1) receiving in a fluid channel (or in a microchannel) of an acoustic device a fluid that is a whole blood sample (figure 1b); the whole blood sample comprises blood cells and plasma with platelets or PRP; 
2) applying, using acoustic transducers (figure 1a), acoustic force to the fluid to form a “first layer” with plasma that is free of blood cells and “second layers” with blood cells, wherein the first layer is between the second layers and the second layers are adjacent to a surface of the fluid channel (figure 1 c, d and e). The cited reference by Nam explicitly acknowledges that whole blood separation under acoustic forces provides for “a plasma” or a focused plasma or plasma of the bold sample (page 3364, par. 2); and, thus, the cited technique provides for separation of a whole blood sample into  a first layer comprising the plasma that is substantially free of the blood cells and second layers comprising the blood cells within the broadest reasonable meaning of claims; 
3) detecting a generic analyte in the first layer using an optical detector such as camera (page 3362, col.1, third line from the bottom) or microscope (figure 2 b-d); the optical detector is aligned to the first layer as intended to obtain images (figure 2 b-d) within the broadest meaning the claims; and detection is performed in the first layer (which is plasma layer) as intended to optically detect and measure component of plasma.
The cited reference by Nam explicitly acknowledges that the disclosed acoustic wave-based microfluidic apparatus can be integrated into a fluid pathway of diverse analytic systems (see page 3364 at section “conclusion”) as it is encompassed by the pending claims (claim 19, lines 3-4). 
But does the reference by Nam does not clearly disclose a step of remixing plasma and blood cells after detecting the analyte in the plasma and upon release of acoustic forces. 
However, it is clearly obvious to one of skill ion the art that that separated streams of blood cells and of plasma would be remixed together upon release of acoustic forces. For example: the prior art document US 5,902,489 (Yasuda et al) clearly demonstrates that after separation of particles in fluid sample under acoustic forces followed by detection of analyte in the separated stream, the fluid streams are remixed after release of acoustic forces and the re-mixture is retuned to original sample container.
 In particular, the cited US 5,902,489 (Yasuda et al) teaches a method of using an apparatus, that allows for separation of particles in a biological sample under application of acoustic forces, as intended for detecting and analyzing contents of the biological sample. The biological sample is a whole blood including various blood cells and plasma (col.11, lines 59-63). The cited US 5,902,489 (Yasuda et al) teaches separation of blood cells and plasma in the device under acoustic forces (col.15, lines 8-22). The cited US 5,902,489 (Yasuda et al) teaches the use of optical detectors to measure component of the sample solvent which is blood plasma (col.15, line 19-20).  The cited document US 5,902,489 (Yasuda et al) explicitly acknowledges that during separation of components of the blood sample the blood cells receive no damage (col.12, line 29); and, thus, the blood sample is reversibly partitioned under acoustic forces in the cited method so as to allow for re-mix or reconstitution within the broadest meaning of the claims.
With regard to the claimed step of “releasing acoustic forces” to reconstitute the whole blood the cited US 5, 902,489 (Yasuda et al) teaches the use of control device (36) that adjust acoustic forces (col.10, lines 44-46; item 36 is shown on figure 6). The recited phrase drawn to adjusting means both increasing and/or releasing the acoustic forces, wherein adjusting by decrease or release of acoustic forces would obviously provide for decrease in separation of particles from solvent, thereby, reconstitution of blood sample in the fluid channel as result of adjusting by decreasing acoustic forces. Furthermore, channel 580 (figure 9) demonstrates return of fluid(s) into original or starting sample conantiner 510 (figure 9) which holds whole sample or whole blood or “reconstituted” whole blood or blood “reconstituted” from plasma and blood cells.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice a step of releasing acoustic forces with a certain effect of remixing the separated fluid steams. 
One of skill in the art would have a reasonable expectation of success in practicing a step of remixing separated blood cells and plasma to regain a whole blood sample because acoustic forces provide no damage to the blood since the cited document US 5,902,489 (Yasuda et al) explicitly acknowledges that during separation of components of the blood sample the blood cells receive no damage (col. 12, line 29); and, thus, the blood sample is reversibly partitioned under acoustic forces in the cited method so as to allow for re-mix or reconstitution within the broadest meaning of the claims.
One of skill in the art would have been motivated and would have a reasonable expectation of success to add a step of remixing separated blood streams in the integrated analytical system with acoustic wave-based microfluidic apparatus as suggested by Nam for the direct use of the whole blood sample in a continuous analytic system of analyzing fluid sample including blood sample as disclosed by US 5,902,489 (Yasuda et al) because acoustic forces provide no damage to the blood as taught by US 5,902,489 (Yasuda et al) and because acoustic wave-based microfluidic techniques provide for efficient separation of blood components as intended for analysis of blood components and their function as taught/suggested by Nam. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims and, in particular, first independent claim 19, are/is properly rejected under 35 USC § 103.
The rest of depending claims 20-22, 24-27, 29, 32-33, 35-39, 44-46 are mostly drawn to the design of apparatus and/or integrated system parts that are substantially same or similar as demonstrated on figures of the cited references. For example: figures 1 and 9 of the cited US 5,902,489 (Yasuda et al). For example figures 1 and 2 of the cited reference by Nam. 
As applied to new claim 69: the first layer of plasma in the method of Nam is in the center of fluid channel (figure 1e).  
As applied to new claim 71: in the method of Nam the frequency is 7.54 MHz (see page 3362, col.1, line 10 form the bottom) which is within the claimed range 2 KHz to 2 GHz. In the method of US 5,902,489 (Yasuda et al) the frequency is 1 MHz (col. 9, line 48; col.14, line 29) which is also within the claimed range 2KHz to 2 GHz.
As applied to new claim 73: in the method of US 5,902,489 (Yasuda et al) the fluid within the fluid channel(s) is regulated and/or arrested by pumps and valves (see figure 9 items 552, 530 for pumps and items 521, 523 for valves). 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claims 19, 20-22, 24-27, 29, 31-33, 35-39, 44-46 as amended and new claims 69, 71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (IDS reference; Lab Chip, 2011, 11, pages 3361-3364) and US 5,902,489 (Yasuda et al) as applied to claims 19, 20-22, 24-27, 29, 32-33, 35-39, 44-46, 69, 71 and 73 above, and further in view of US 8,865,003 (Yang) and Jonsson et al (Ann Thorac Surg 2004, 78: 1572-1577).
The cited refence by Nam and the cited US 5,902,489 (Yasuda et al) are relied upon for teaching of methods of using devices with fluidic or microfluidic channels for separation of particles in a biological sample or in a whole blood sample under application of acoustic forces, as intended for detecting and analyzing contents or analytes of the separated blood streams including separated plasma.  
The cited references do not describe specific clinical chemistry assays including detecting hemolysis and/or hemoglobin detection in blood samples or in blood plasma as recited in pending claim 31.
However, the cited US 8,865,003 (Yang) teaches the use of acoustic forces for separation or for partitioning  whole blood sample into samples of blood cells and samples of blood plasma (entire document including abstract), wherein the separated blood plasma samples are used for diagnostic immunoassays and for clinical chemistry assays (col. 4, lines 60-62).
It is known prior art to detect hemoglobin in plasma after separation of blood cells and blood plasma by acoustic forces in microfluidic microchannel devices as clearly evidenced by the reference  by Jonsson et al.; for example: see entire document including figures and page 1574, col. 2, par. 2, lines 9-12). In the method of the reference by Jonsson et al a photometer is used for detecting free hemoglobin (hemolysis) in plasma separated from blood cells under acoustic forces.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to further analyze separated blood streams by detecting blood components or analytes including hemoglobin after separation of plasma from blood cells by acoustic forces with a reasonable expectation in detecting blood components including hemoglobin because the blood plasma samples partitioned from whole blood by acoustic forces are used for diagnostic immunoassays and for clinical chemistry assays as taught and/or suggested by US 8,865,003 (Yang) and because hemoglobin has been detected in plasma samples partitioned from blood cells by acoustic forces in microfluidic microchannel devices as clearly evidenced by the reference  by Jonsson et al.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
The rest of depending claims 20-22, 24-27, 29, 32-33, 35-39, 42-46 are mostly drawn to the design of apparatus and its parts that are substantially same or similar as demonstrated on figures, for example: figures 1, 6 and 9 of the cited US 5,902,489 (Yasuda et al).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicants’ arguments filed on 5/16/2022 have been fully considered but moot in view od new grounds for rejections as necessitated by present amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 8, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653